April:20,     1969



 Honorable   H. B. Virgil Crawford                Opinion    No. M-385
 County Attorney
 Terry County                                     Re:     Whether.the Terry
 Brownfield,, Texas    79316                              County Hospital Dis-
                                                          trict must furnish
                                                          ambulance  ser\ii.ce and
                                                          whether TerryCounty
                                                          and the City of .Brown-
                                                          field can participate
                                                          in providing   funds for
 Dear   Mr.      Crawford:                                ambulance  service.

            you        have requested       the opinion     of 'this office        on
 the following         questions:

              "1.   Is.'ambulance"service a part of                       '.
        medical   care required of a hospital   dis-
        trict, such as ours, and under tha present
        situation?
                 .“2
                 . Are Terry County and the City of
        Brownfield  barred from participation  in pro- .'
        viding funds for ambulance   service in Terry
        Counicy?

                  "'3
                    . Can city, county;' or hospital                ex-
        pend money       to subsidize       private     ambulance
        service?"

            The Terry Memorial   Hospital District was created
 pursuant  to the provis.ions of House Bill 1146, Acts 59th.
 Leg. R.S.; 1965, Ch. 653, p. 1502, 'as authorized    by Section
 9 of Article IX.of the Texas Constitution.      Under House
 Bill 1146, the district is given full responsibility      for
 the medical and hospital    care of th8 needy ,and indigent
 persons within the district.
;/           "
                  The pertinent     parts     of House    Bill   1146     are as
* follows:          '.,

                  "Sec.. '2. The    District herein        authot-
        ized      to b8,~created    shall take OV8r        and there
                                      -1902-
         .


Honorable k.'B. Virgil Crewf&d,      Page   2. (M-385)



     shall be transferred    to it title to all
     lands, buildings,   improvements    and equip-
     ment in anywise pertaining     to the hospitals
     or hospital systemSowned      by Terry County
     and any city or town within such County,
     and thereafter   the.District   shall provide
     for the establishment    of a hospital    system
     by'the purchase,   construction,    acquisition,
     repair' or renovation.of   -buildings an'd::equip-
     ment, and equipping    the same and the admin-
     istration  thereof for hbsoital uurooses:
     Such District shall assum; full-responsibil-
     ity for providing   medical and hospital      care
     for its needy inhabitants     and shall assume
     the outstanding   indebtednesswhich      shall..
     have .@een inCtiS8d   by eny city or town.or by
     Terry County for hospital purposes       prior
     to the creation of said District.       . . .

           "Sec. 5.   . .. . The Board of Directors
     shall have the authority    to employ such
     nurses, technicians,    and other lay personnel
     as may be deemed necessary    fOS  the efficient
     operation  of the District.    . . .,

            "Sec. 17.   After creation of Terry Memo-
     ri'al Hospital District,    neither Terry County,
     Texas, nor any city or town therein shall
     thereafter.issue    bonds or other eVid8nC8S     of
     indebtedness    or levy .taxes for hospital   pur-
     poses or for medical     care, and the said Terry
     kemoriai   Hospital DistriUz    shall assume full-
     responsibility    for the operation   oft all hos-
     pital.facilities    for the furnishing    of medical
     and hospital    care of indigent persons."
      (Emphasis added.).

            This office has previously      expressed   the view,
in Attorney General's     Opinion C-759 (19661, that the
operation   of .an ambulance    service, while not exclusively
a hospital   Service, is sufficiently      related to the effec-
tive aud efficient     operation   of a hospital    as to be with-
in the authority    of the Board of Managers of a hospital
district   to acquire and operate such an ambulance.service
in carrying out its duties within the district.           c-759
expressly   stated that,the authority      of the.disttict   with
regard to the operation      of anambulance     service was not
8xclusiVe   and did not preclude      the operation   of such a
service within th8 distric.t'by others..        The essence Of th8
                 .             - 1903-‘,
Honorable   H. D. Virgil    Crawford,    page   3 ‘(M-385)

                  '.

holding  in C-759 was that ambulance   service was an an-
cillary function which a hospital    district  could undertake
if it were deemed nec8ssary,  but that such s&vice     was not
a duty which fell exclusively   upon the district.    We adhere
to that holding.

             W.ith regard to your second question,       the pro-
 tection and~preservation      of the public.health     is within
 the scope of the police power. of. the State, and, in darryihg
 out its responsibilities,      the county, city or.hospital       dis-
 trict is exercisinr     deleaated   DOW8rS of the State within
 the limits of the.county1      city-or hospital    district..
 of Dallas v. Smith, 130 Tex. 225, 107 S.W.2d 872 (1937
 Under the provisions     of AStiC     4418f, Vernon's    Civil
 statutas,   a county has the authority      to operate and main-
 tain an ambulance     service within the county if the Com-
 missioners   Court determines,'that    such service is in further-
'ante of the public health and sanitation.          Under the au-'
 thority.of'Article     4434 a ,county may cooperate     with incor-
 porated   cities within the countyin       the operation    of an
 ambulance   se,rvice, provided    tbat the,extent   of the county's.
 con'tribution under the agreement.does       not contravene    the
 limitations    of Article III, Section 52,.Texas       Constitution.
 Attorney   General's   Opinion C-772 (1966).
 :
           With regard to cities and towns, Attorney.
General's  Opinion M-231 (1968) expressed      the view that'
Article XI, 'Sections 4 and 5, Texas Constitution,       and
Articles  1011 and 1175, Vernon's    Civil Statutes,    con-
stituted  authority  for .the governing   bodies of such
cities and towns to operate emergency      ambulance   serv-
ices within their cities in order to protect       the .health,
safety and.general'welfare    of the citizens.       "

            Taking into bonsideration    all of the various
authorities   and powers that.bave   bean discussed    above,
~together with the fadt that at no time has the Legis-          ',
lature ma;ae an express statement    regarding   the authority
to perform ambulance    services,  it is the opinion. of
this office that towns, cities, counties       and hospital
districts   each have the authority   to provide such tier?-
ices to the citizens of .this State within the limits of
their respective   donstitut$onal   and statutory'authoriza-
tion, and,may also join together. in a cooperative       enter-
prise for such services.

            With respect to your 'third question,  in accordance
with.Attorney   General's Opinions  C-759 and C-772, you.are
advised th.at Terry County,, ,tha City of Brownfield'and   the
                                -1904-
                                                              ..
            .


Honorable       H. B. Virgil    Crawford,    page   4 (M-385)



'Terry Memorial  Hospital District have the authority          to ex-
pend money to provide    ambulance     service when~ there has been
a determination   by the governing       body of each governmental
agency that'such   service will be in furtherance         of the pub-
 lic health and general welfare of their citizens.           This au-
 thority extends to entering into contracts with a private
agency to provide ambulance     Service,      subject to the pro-
visions of Article    III, SectiOn'52,       Texas Constitution.

                               SUMMARY
                               -------
            The furnishing   of ambulance  service
      is not an exclusive    duty of a,hospital
      district within the meaning of House Bill
      1146, Acts 59th Leg., 1965, RegularSession,
      Ch. 653, p. 1502, but the furnishing      of such
      service is within the authority, of the dis-
      trict if the   Board of Directors   deem such
      service necessary    for the effective  and
      effi~cient operation   of the district.

            Cities and counties within a hospital
      district have authority    to furnish ambulance
      se'rvice , cooperate  with 8aCh other and the
      hospital   district  for the furnishing of such
      services,   or may contract with a private
      agency for




                                                    C. MARTIN
                                         Attorney   General of'Texas

Prepared  by. Malcolm L. Quick
Assistant  Attorney  General

APPROVED:
OPINION COMMITTEE

Pat.-Bailey, Chairman
W. 0. Shultz
Roger Tyler
Fisher Tyler
Allo.Crow

W. V. GEPPERT
Staff Legal Assistant
HAWTHORNE       PHILLIPS
Executive       Assistant
                                   -1905-’